UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6696



EUGENE CLOWERS,

                  Plaintiff - Appellant,

          v.


JON OZMINT, Director of South Carolina Department of
Corrections; COLIE RUSHTON, Warden of McCormick Correctional
Institution; LEAROY CARTLIDGE, Associate Warden; PARKER, of
Classification, in their individual and official capacities,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:06-cv-02530-MBS)


Submitted:   August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


EuGene Clowers, Appellant Pro Se. Steven Michael Pruitt, MCDONALD,
PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          EuGene    Clowers   appeals   the   district   court’s   order

rejecting the recommendation of the magistrate judge to dismiss

Clowers’ 42 U.S.C. § 1983 (2000) action for failure to prosecute

but ultimately denying relief on Clowers’ complaint.            We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         Clowers v.

Ozmint, No. 2:06-cv-02530-MBS (D.S.C. filed Mar. 28, 2008; entered

Mar. 31, 2008).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                   2